Case 2:17-bk-50809       Doc 140    Filed 09/14/20 Entered 09/14/20 12:48:47            Desc Main
                                   Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 In re:                                        :
                                               :
    Joseph W Suarez                            :      Case No.: 17-50809
                                               :      Chapter 13
          Debtor(s).                           :      Judge John E. Hoffman Jr.
                                               :      ***********************
                                               :
                                               :

          NOTICE OF FORBEARANCE AGREEMENT PURSUANT TO A COVID-19
                                 HARDSHIP

          COMES NOW, Manley Deas Kochalski LLC, on behalf of Secured Creditor, PNC Bank,

 National Association and files this Notice of Forbearance Agreement Pursuant to a COVID-19

 Hardship (the "Notice") with the Court regarding Debtor's request for payment forbearance based

 upon a material financial hardship caused by the COVID-19 pandemic, and in support of same,

 states as follows:

          1.    Debtor(s) requested a forbearance agreement related to a COVID-19 hardship

 with respect to Debtor's property located at 7840 Overland Trl, Delaware, OH 43015.

          2.    Secured Creditor agreed to a payment forbearance for a period of 3 months

 starting with the month of September 1, 2020 and ending with the month of November 1, 2020

 (the "Forbearance Period").

          3.    By this Notice, Secured Creditor is requesting that Debtor's (Debtors') counsel

 take whatever steps are necessary, if any, to formalize this agreement with the Bankruptcy Court,

 such as an Amended Plan, Request for Loss Mitigation or Notice of Loan Modification if same is

 required.




 17-007904_CLM3
Case 2:17-bk-50809       Doc 140     Filed 09/14/20 Entered 09/14/20 12:48:47             Desc Main
                                    Document      Page 2 of 3



        4.      Secured Creditor does not waive its rights to seek relief from the automatic stay

 for reasons other than non-payment during the Forbearance Period, including, but not limited to,

 a lapse in insurance coverage or non-payment of property taxes.

        5.      Secured Creditor does not waive any rights to collect the payments that come due

 during the forbearance period after the forbearance plan ends, subject to the rules of the

 Bankruptcy Code.

        6.      Secured Creditor does not waive its rights under other applicable non-bankruptcy

 laws and regulations, including, but not limited to, RESPA, and the right to collect any post-

 petition escrow shortage, subject to the rules of the Bankruptcy Code.

        7.      Furthermore, during the forbearance period Secured Creditor may continue to file

 notices in compliance with Fed. Rule Bankr. P. 3002.1.

                                                      Respectfully submitted,
                                                         /s/ Adam B. Hall
                                                      Adam B. Hall (0088234)
                                                      Edward H. Cahill (0088985)
                                                      John R. Cummins (0036811)
                                                      Stephen R. Franks (0075345)
                                                      Manley Deas Kochalski LLC
                                                      P.O. Box 165028
                                                      Columbus, OH 43216-5028
                                                      Telephone: 614-220-5611
                                                      Fax: 614-627-8181
                                                      Attorneys for Creditor
                                                      The case attorney for this file is Adam B.
                                                      Hall.
                                                      Contact email is abh@manleydeas.com


                                                      Counsel for Secured Creditor, PNC Bank,
                                                      National Association




 17-007904_CLM3
Case 2:17-bk-50809        Doc 140    Filed 09/14/20 Entered 09/14/20 12:48:47            Desc Main
                                    Document      Page 3 of 3




                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing Notice of Forbearance Agreement Pursuant

 to a COVID-19 Hardship was served electronically on the date of filing through the court's ECF

 System on all ECF participants registered in this case at the email address registered with the

 court:

    Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

    Faye D. English, Chapter 13 Trustee, 10 West Broad Street, Suite 1600, Columbus, OH
    43215-3419, faye.english@ch13columbus.com

    Brian D. Wood, Attorney for Joseph W Suarez, 470 Olde Worthington Road, Suite, 200,
    Westerville, OH 43082, bwood@woodbrewerlaw.com

 and by ordinary U.S. mail on September 14, 2020 addressed to:

    Joseph W Suarez, 7840 Overland Trail, Delaware, OH 43015

    Joseph W Suarez, 7840 Overland Trl, Delaware, OH 43015

    Delaware County Treasurer, 145 N Union St, Delaware, OH 43015


                                                            /s/ Adam B. Hall




 17-007904_CLM3
